IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CARMEN LOZANO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-798

MACYS AND MACY'S SELF
INSURED,

      Appellee.


_____________________________/

Opinion filed September 23, 2014.

An appeal from an order of the Judge of Compensation Claims.
Charles M. Hill III, Judge.

Date of Accident: March 5, 2010.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, William Haro of
Richard E. Zaldivar, P.A., Miami, for Appellant.

Mark A. Touby and Charlie Martinez of Charlie Martinez, P.A., Miami Lakes, for
Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, AND MAKAR, JJ., CONCUR.